  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


GINNIFER WYATT,               )
                              )
     Plaintiff,               )
                              )       CIVIL ACTION NO.
     v.                       )         2:19cv154-MHT
                              )              (WO)
MONTGOMERY COUNTY PUBLIC      )
SCHOOLS, et al.,              )
                              )
     Defendants.              )

                           JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United    States    Magistrate   Judge's

recommendation (doc. no. 26) is adopted.

    (2) Plaintiff’s claims against defendant State of

Alabama Department of Education are dismissed without

prejudice for failure to prosecute, and said defendant

is terminated as a party to this action. All claims

against the other defendants remain pending.

    No costs are taxed.
    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of    the   Federal    Rules   of   Civil

Procedure.

    This case is referred back the magistrate judge for

further proceedings.

    DONE, this the 31st day of October, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
